266 S.W.3d 868 (2008)
Jeremy KING, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90760.
Missouri Court of Appeals, Eastern District, Division Three.
October 21, 2008.
Scott Rosenblum, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Jeremy King ("defendant") appeals the judgment of the trial court on his conviction of murder in the first degree and armed criminal action. Defendant makes several claims on appeal. He argues the court erred in allowing testimony regarding a witness's identification of defendant at trial, and the court erred in allowing the witness to testify to the degree of certainty of her identification. He also claims the trial court erred in allowing the admission of a photograph of the victim's face at trial. Finally, defendant asserts error in denying his motion for judgment of acquittal as well as plain error in reading the "hammer instruction" to coerce the jury to reach a verdict.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).